The opinion of the Court was delivered, by
Black, C. J.
This suit was on a note and a book account. The Court below gave judgment for the plaintiffs, for want of a sufficient affidavit of defence. The affidavit set forth that the plaintiffs agreed, on the day the note became due, to accept, in full satisfaction of both note and account, a certain description of yarn, at a specified price, to be delivered at a designated time and place, and that the yarn -was ready for delivery, agreeably to the stipulation, and still is ready, but the plaintiffs did not come nor send for it.
An accord is generally no bar to an action unless it has been followed by satisfaction. But where a debt is due by one contract, the parties may abolish it and substitute another in its place. Here *432the original contract was for the payment of money. The parties agreed that no money should be paid, but that yarn should be furnished instead of money. They had the right to do this; and, having done it, the bargain was for yarn, as much as if money had never been thought of. If a creditor consents to accept merchandise in satisfaction of his claim, and the debtor invests the money with which he would otherwise have paid it in the goods contracted for, and has those goods ready at the time and place agreed upon, it would be wrong to say that money might be claimed afterwards. This principle needs no case to support it; and common justice will not tolerate that any authority should be set up against it.
Judgment reversed and record remitted with a procedendo.
Lewis, J., dissented.